UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7476


JOSEPH MCMORRIS, JR.,

                Plaintiff - Appellant,

          v.

LT JON SHERFIELD; DEPUTY KEVIN SMITH,

                Defendants – Appellees,

          and

UNION COUNTY SHERIFFS DEPARTMENT,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cv-00670-JMC)


Submitted:   February 9, 2012              Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph McMorris, Jr., Appellant Pro Se. Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph   McMorris,   Jr.       seeks    to   appeal   the   district

court’s order granting summary judgment to the Defendants in his

42 U.S.C. § 1983 (2006) action.           We dismiss the appeal for lack

of   jurisdiction   because   the   notice    of    appeal   was   not   timely

filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on January 4, 2011.     The notice of appeal was filed on November

3, 2011.      Because McMorris failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal for lack of jurisdiction.


                                                                       DISMISSED




                                      2